Exhibit 10.1

LOGO [g159539g69f87.jpg]

2011 ANNUAL INCENTIVE PLAN

 

 

Effective Date: March 3, 2011



--------------------------------------------------------------------------------

LOGO [g159539g12t51.jpg]

2011 ANNUAL INCENTIVE PLAN

1. PURPOSE

The purpose of the 2011 Annual Incentive Plan (the “Plan”) is to promote the
success of Pacific Capital Bancorp and its subsidiaries (collectively, the
“Company”) by rewarding certain key employees for providing outstanding services
to the Company and by linking the overall compensation of such key employees to
performance established goals that are designed to enhance the Company’s
long-term financial success.

2. ADMINISTRATION

The Plan shall be administered by the Compensation Oversight Committee of the
Board of Directors of Pacific Capital Bancorp (the “Committee”). The Committee
shall have the authority to construe and interpret the Plan (except as otherwise
provided herein) and any agreement or other document relating to any annual
incentive award under the Plan (an “Incentive Award”), may adopt rules and
regulations governing the administration of the Plan, and shall exercise all
other duties and powers conferred on it by the Plan, or which are incidental or
ancillary thereto. The Committee shall determine the maximum dollar amount that
may be payable by the Company pursuant to the Plan during each fiscal year (a
“Plan Year”). In all cases, Incentive Awards will be paid out in cash.

3. PARTICIPATION

The Chief Executive Officer of the Company (the “CEO”) shall submit to the
Committee a list of eligible employees for participation in the Plan for the
current or upcoming Plan Year (each such eligible employee, a “Participant”).
The Committee shall approve the inclusion of any Officer (as such term is
defined in Rule 16a-1(f) of the Securities Exchange Act of 1934, as amended) as
a Participant in the Plan and the CEO shall approve the inclusion of all other
employees as Participants in the Plan.

4. INCENTIVE AWARDS

A. Performance Objectives. Incentive Awards under the Plan shall be linked to
the achievement of performance objectives (“Performance Objectives”) associated
with the Company (“Company Objectives”) and with the business unit/department of
the Participant or the Participant himself or herself (“Department or Individual
Objectives”). The Performance Objectives for each Participant will be
established each Plan Year based on criteria such as total revenue, revenue
growth, net income, earnings, earnings growth, earnings per share, stock price,
cash flow, efficiency ratio, total deposits, deposit growth, fee income,
non-interest income, investment services earnings, investment services revenue,
wealth management earnings, wealth management revenue, total loans, loan growth,
loan charge offs, new trust assets, new trust fees, nonperforming assets to
assets ratio, return on assets, return on equity, assets under management, trust
earnings, trust growth, trust revenue and customer satisfaction. The Committee
shall approve the Performance Objectives for each Officer Participant and the
CEO shall approve the Performance Objectives for all other Participants.

 

Page 1



--------------------------------------------------------------------------------

B. Determination of Incentive Awards. The table below provides guidelines for
the range of potential Incentive Awards, expressed as a percentage of base
salary, and the allocation of Performance Objectives between Company Objectives
and Department or Individual Objectives, based on the tier designation of a
Participant. The Incentive Award opportunities and the allocation of Performance
Objectives for any Participant may be different from that contemplated in the
table below. In addition, these guidelines may be modified from time to time by
the Committee in its sole and absolute discretion.

 

Participant

Designation

   Incentive Award Opportunities
(Percent of Salary)     Performance Objectives
(Weighting)      Threshold
Performance     Target
Performance     Maximum
Performance     Company     Department/
Individual  

Tier I

     25 - 30 %      50 - 60 %      75 - 90 %      80 %      20 % 

Tier II

     17.5 - 20 %      35 - 40 %      52.5 - 60 %      75 %      25 % 

Tier III

     12.5 - 15 %      25 - 30 %      37.5 - 45 %      70 %      30 % 

Tier IV

     7.5 - 10 %      15 - 20 %      22.5 - 30 %      0 %      100 % 

Threshold performance is the minimum level of performance necessary for a
Participant to be eligible to receive an Incentive Award. Target performance is
the anticipated level of performance based on both historical data and
management’s judgment of anticipated performance during the performance period.
Maximum performance is the level of performance which based on historical data
and management’s judgment would be exceptional or significantly beyond the
expected. Any payment of an Incentive Award will be calculated using a ratable
approach, where payouts are calculated as a proportion of threshold, target and
maximum performance levels.

Each Plan Year, the CEO shall submit to the Committee the proposed tier level,
Incentive Award opportunities and allocation of Performance Objectives for each
Participant. The Committee shall approve the tier level, Incentive Award
opportunities and allocation of Performance Objectives for each Officer
Participant and the CEO shall approve the tier level, Incentive Award
opportunities and allocation of Performance Objectives for all other
Participants. For the avoidance of doubt, the tier level, Incentive Award
opportunities and allocation of Performance Objectives for any Participant may
be different from that contemplated in the table above. In addition, and
notwithstanding the fact that Performance Objectives have been achieved, the
Company may pay an Incentive Award of less than the amount contemplated by the
Plan or otherwise determined with respect to a Participant, or may pay no
Incentive Award at all. In addition, the Committee, in its sole and absolute
discretion, may adjust or modify the calculation of Performance Objectives for a
Plan Year, among other reasons, to prevent the dilution or enlargement of the
rights of Participants (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event, or development, or (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.

 

Page 2



--------------------------------------------------------------------------------

C. Committee Discretion to Determine Incentive Awards. The Committee has the
sole and absolute discretion to determine whether all or any portion of the
Incentive Award contemplated by the Plan or otherwise determined with respect to
a Participant will be paid, and the specific amount (if any) of any such
Incentive Award to be paid to each Participant. The Committee has the sole and
absolute discretion to reduce or eliminate a Participant’s Incentive Award. To
this same extent, the Committee may at any time establish (and, once
established, rescind, waive, or amend) additional conditions and terms of
payment of Incentive Awards (including but not limited to the achievement of
other financial, strategic or individual goals, which may be objective or
subjective) as it may deem desirable in carrying out the purposes of the Plan
and may take into account such other factors as it deems appropriate in
administering any aspect of the Plan. Without limiting the generality of the
foregoing, a Participant must receive a minimum performance rating of “meets
expectations” or better and adhere to the Company’s compliance standards to be
eligible for any payment of an Incentive Award.

D. Time of Payment. Subject to the provisions of any separate written deferred
compensation plan or agreement that may be applicable to a Participant, any
Incentive Award payable under the Plan shall be paid as soon as practicable
following the Committee’s determinations under this Section 4 but in no event
later than March 31 of the year following the Plan Year in which the performance
period ends. Any such payment shall be in cash on such payment date as the
Committee may approve or require, subject to applicable withholdings.

E. Tax Withholding. The Company shall withhold from any amounts payable under
this Plan, or from any other compensation payable to a Participant, any and all
federal, state and local income taxes, the Participant’s share of FICA and other
employment taxes, and any other taxes that are required to be withheld from such
payment under applicable law.

5. RECOVERY OF AWARDS

All payments made under the Plan are subject to the “clawback” obligations of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(“Dodd-Frank”) and any other “clawback” obligations pursuant to applicable law.
As a result, and by way of example, if the Company’s financial statements must
be restated for any reason, to the extent required by Dodd-Frank, the Company
must recover from each Participant, and each Participant agrees to promptly
repay, any incentive-based compensation which would not have been earned under
the restated financial statements.

6. TERMINATION OF EMPLOYMENT

If a Participant’s employment with the Company is terminated for any reason
prior to the payment of an Incentive Award, no Incentive Award will be paid
except as set forth below or as otherwise determined by the Committee in its
sole and absolute discretion. Notwithstanding the foregoing, if a Participant is
disabled and placed on disability leave, his/her Incentive Award may be prorated
so that no Incentive Award will be earned during the period of disability leave.
In the event of death, the Company may pay to the Participant’s estate the
pro-rata portion of the Incentive Award that had been earned by the Participant.
Employees who qualify for official retirement may receive payment for a pro-rata
portion of the Incentive Award that they would be eligible for prior to
retirement based on the actual attainment of the Performance Objectives.

 

Page 3



--------------------------------------------------------------------------------

7. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

The Board of Directors of Pacific Capital Bancorp (the “Board”) or the Committee
may from time to time amend, suspend, or terminate in whole or in part, and if
suspended or terminated, may reinstate, any or all of the provisions of the
Plan.

8. MISCELLANEOUS

A. No Right to Incentive Award or Continued Employment. Neither the
establishment of the Plan nor the provision for or payment of any amounts
hereunder nor any action of the Company, the Board, the Committee or the CEO in
respect of the Plan shall be held or construed to confer upon any person any
legal right to receive, or any interest in, an Incentive Award or any other
benefit under the Plan, or any legal right to be continued in the employ of the
Company. The Company expressly reserves any and all rights to discharge a
Participant in its sole and absolute discretion, without liability of any
person, entity, or governing body under the Plan or otherwise. Nothing in this
Section 8(A), however, is intended to adversely affect any express independent
right of any person under a separate employment agreement. Notwithstanding any
other provision hereof and notwithstanding the fact that the Performance
Objectives have been attained, the Company shall have no obligation to pay any
Incentive Award hereunder nor to pay the maximum amount of any Incentive Award
or any prorated amount based on service during a Plan Year or otherwise.

B. Discretion. Any decision made or action taken by the Company or by the Board,
Committee or CEO arising out of or in connection with the creation, amendment,
construction, administration, interpretation, and effect of the Plan shall be
within the absolute discretion of such entity or person and shall be conclusive
and binding upon all persons. No member of the Board or Committee, nor the CEO,
shall have any liability for actions taken or omitted under the Plan by such
person or any other person.

C. Arbitration. All claims, disputes and other matters in question arising out
of or relating to this Plan shall be resolved by binding arbitration before an
arbitrator, selected by the mutual agreement of the parties, from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in Santa Barbara, California.
In the event JAMS is unable or unwilling to conduct the arbitration provided for
under the terms of this paragraph, or has discontinued its business, the parties
agree that an arbitrator, selected by the mutual agreement of the parties, from
the American Arbitration Association (“AAA”), in Santa Barbara, California,
shall conduct the binding arbitration referred to in this paragraph. Notice of
the demand for arbitration shall be filed in writing with the other party to the
dispute and with JAMS (or AAA, if necessary). In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The arbitration shall be
subject to commercial rules and procedures used or established by JAMS, or if
there are none, the commercial rules and procedures used or established by AAA.
Notwithstanding anything to the contrary in the JAMS (or AAA) rules and
procedures, the arbitration shall provide for (i) written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute and (ii) a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is
based. Subject to Section 8(D) below, the parties shall bear their own costs and
attorneys’ fees incurred in conducting the arbitration, and shall split equally
the fees and administrative costs charged by the arbitrator and JAMS (or AAA)
unless required otherwise by applicable law. Any award rendered by JAMS (or AAA)
shall be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal

 

Page 4



--------------------------------------------------------------------------------

representatives, agents, successors and assigns, and may be entered in any court
having jurisdiction thereof. Any arbitration hereunder shall be conducted in
Santa Barbara, California, unless otherwise agreed to by the parties.

D. Attorneys Fees. In the event of any arbitration or litigation concerning any
controversy, claim, or dispute arising out of or relating to this Plan, the
prevailing party shall be entitled to recover from the non-prevailing party
reasonable expenses, attorneys’ fees, and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

E. No Funding of Plan. The Company shall not be required to fund or otherwise
segregate any cash or any other assets, which may at any time be paid to
Participants under the Plan. The Plan shall constitute an “unfunded” plan of the
Company. The Company shall not, by any provisions of the Plan, be deemed to be a
trustee of any property, and any rights of any Participant or former Participant
shall be no greater than those of a general unsecured creditor or shareholder of
the Company, as the case may be.

F. Non-Transferability of Benefits and Interests. No benefit payable under the
Plan shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any such attempted action shall
be void and no such benefit shall be in any manner liable for or subject to
debts, contracts, liabilities, engagements or torts of any Participant or former
Participant. This Section 8(F) shall not apply to an assignment of a contingency
or payment due (i) after the death of a Participant to the deceased
Participant’s legal representative or beneficiary or (ii) after the disability
of a Participant to the disabled Participant’s personal representative.

G. Law to Govern. All questions pertaining to the construction, regulation,
validity, and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of California.

H. Non-Exclusivity. The Plan does not limit the authority of the Company, the
Board, the Committee or the CEO to grant awards or authorize any other
compensation to any person under any other plan or authority.

 

Page 5